FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings
The drawings were received on 28 February 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle (U.S. Patent Application Pub. No. 2003/0176267) in view of Goodwin et al. (U.S. Patent No. 9,073,650).
Regarding claim 1, Eberle discloses a method for separating a biological suspension, the method comprising: passing a liquid suspension comprised of cells or microorganisms into a sterile compartment of a first bag assembly and a sterile compartment of a second bag assembly, the first bag assembly and second bag assembly comprising a collapsible bag 31 comprised of one or more sheets of flexible film; and rotating the first bag assembly and the second bag assembly using a centrifuge so that the liquid suspension separates within the compartment of the first bag assembly and the second bag assembly into a pellet comprised of the cells or microorganisms and a liquid supernatant (paras. [0006], [0014], [0112]; Fig. 2), but does not disclose passing a liquid suspension through a manifold and into a sterile compartment of a first bag assembly and a sterile compartment of a second bag assembly, the first bag assembly and the second bag assembly each being separately coupled to the manifold.
Goodwin et al. discloses passing a liquid suspension through a manifold 108 and into a sterile compartment of a first bag assembly 110 and a sterile compartment of a second bag assembly 110, the first bag assembly and the second bag assembly each being separately coupled to the manifold (e.g., Fig. 1 and 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Eberle with the manifold taught by Goodwin et al. for the purpose of simultaneously dispensing sterile liquid product from a storage container into a plurality of smaller containers, generally bags, that are then used for processing, testing or other purposes (col. 1 lines 16-29).
Regarding claim 2, Eberle does not disclose wherein the liquid suspension is dispensed into the compartment of the first bag assembly through a sterile pathway.
Goodwin et al. discloses wherein the liquid suspension is dispensed into the compartment of the first bag assembly through a sterile pathway (Abstract). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Eberle with the manifold taught by Goodwin et al. for the purpose of simultaneously dispensing sterile liquid product from a storage container into a plurality of smaller containers, generally bags, that are then used for processing, testing or other purposes (col. 1 lines 16-29).
Regarding claim 3, Eberle discloses sealing the compartment of the first bag assembly and the second bag assembly closed; and placing the sealed first bag assembly within a cavity of a rotor of the centrifuge; and placing the sealed second bag assembly within a second cavity of the rotor of the centrifuge (paras. [0014]-[0021]; Fig. 2).
Regarding claim 4, Eberle discloses wherein the step of placing comprises: positioning the first bag assembly within a cavity of an insert; and placing the first insert within the first cavity of the rotor, positioning the second bag assembly within a cavity of a second insert; and placing the second insert within the second cavity of the rotor (paras. [0014]-[0021]; Fig. 2).
Regarding claim 5, Eberle discloses wherein the cavity 23, 24, and/or 26 of the insert is elongated.
Regarding claim 11, Eberle discloses transferring at least a portion of the liquid supernatant from the compartment of the first bag assembly into a separate container through a sterile pathway while the pellet is retained within the compartment of the first bag assembly (paras. [0086], [0127]).
Regarding claim 14, Eberle discloses wherein the pellet has a greater density or viscosity than the liquid supernatant (para. [0011]).

Claims 1-6, 10, 14-17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Forestell et al. (U.S. Patent No. 6,019,716) in view of Goodwin et al. (U.S. Patent No. 9,073,650) and Eberle (U.S. Patent Application Pub. No. 2003/0176267).
Regarding claim 1, Forestell et al. discloses a method for separating a biological suspension, the method comprising: passing a liquid suspension comprised of cells or microorganisms into a sterile compartment of a first bag assembly, the first bag assembly comprising a collapsible bag 16 comprised of one or more sheets of flexible film; and rotating the first bag assembly using a centrifuge so that the liquid suspension separates within the compartment into a pellet comprised of the cells or microorganisms and a liquid supernatant (Abstract; Fig. 1; col. 2 lines 21-47; col. 6 lines 11-45), but does not disclose passing a liquid suspension comprised of cells or microorganisms through a manifold and into a sterile compartment of a first bag assembly and a sterile compartment of a second bag assembly, the first bag assembly and the second bag assembly each being separately coupled to the manifold, and rotating the first bag assembly and the second bag assembly.
Goodwin et al. discloses passing a liquid suspension through a manifold 108 and into a sterile compartment of a first bag assembly 110 and a sterile compartment of a second bag assembly 110, the first bag assembly and the second bag assembly each being separately coupled to the manifold (e.g., Fig. 1 and 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Forestell et al. with the manifold taught by Goodwin et al. for the purpose of simultaneously dispensing sterile liquid product from a storage container into a plurality of smaller containers, generally bags, that are then used for processing, testing or other purposes (col. 1 lines 16-29).
Eberle discloses rotating the first bag assembly and the second bag assembly using a centrifuge so that the liquid suspension separates within the compartment of the first bag assembly and the second bag assembly into a pellet comprised of the cells or microorganisms and a liquid supernatant (paras. [0006], [0014], [0112]; Fig. 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated rotating more than one bag assembly as taught by Eberle into the method of Forestell et al. for the purpose of more efficiently using the processing capacity of a centrifuge which typically accommodates multiple centrifuge buckets.
Regarding claim 2, Forestell et al. discloses wherein the liquid suspension is dispensed into the compartment of the first bag assembly through a sterile pathway (col. 6 lines 43-45).
Regarding claim 3, Forestell et al. discloses sealing the compartment of the first bag assembly closed (col. 6 lines 43-45); and placing the sealed first bag assembly within a cavity of a rotor of the centrifuge (Abstract; col. 2 lines 21-47). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04. In this case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Forestell et al. with a sealed second bag assembly placed within a second cavity of the rotor of the centrifuge without producing any new or unexpected results.
Regarding claim 4, Forestell et al. discloses positioning the first bag assembly within a cavity of a first insert 10; and placing the first insert within the first cavity of the rotor (col. 3 lines 22 – 62). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, supra. See MPEP 2144.04. In this case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Forestell et al. with positioning a second bag assembly within a cavity of a second insert; and placing the second insert within the second cavity of the rotor, without producing any new or unexpected results.
Regarding claim 5, Forestell et al. discloses wherein the cavity of the insert 10 is elongated (Fig. 1 and 2).
Regarding claim 6, Forestell et al. discloses wherein the cavity of the insert 10 has a lower end that inwardly tapers (Fig. 1 and 2; col. 6 lines 21-23). 
Regarding claim 10, Forestell et al. discloses wherein the first bag assembly has an upper end with one or more tubes or ports 72 coupled thereto and an opposing lower end, the lower end being more inwardly tapered than the upper end (Fig. 1 and 2).
Regarding claim 14, Forestell et al. discloses wherein the pellet has a greater density or viscosity than the liquid supernatant (col. 1 lines 16-28).
Regarding claim 15, Forestell et al. discloses forming a seal across the first bag assembly so as to separate the compartment of the first bag assembly into an upper compartment that houses at least a portion of the supernatant and a lower compartment that houses the pellet, the upper compartment being sealed closed from the lower compartment; and transferring at least a portion of the supernatant in the upper compartment into a separate container (col. 1 lines 16-28; col. 2 lines 7-20; col. 6 lines 21-28).
Regarding claim 16, Forestell et al. discloses wherein the step of forming a seal comprises applying a clamp across the first bag assembly (col. 2 lines 7-20).
Regarding claim 17, Forestell et al. discloses removing the seal from across the first bag assembly; delivering a liquid into the compartment of the first bag assembly; and mixing the pellet with the liquid to form a secondary suspension (col. 1 lines 16-28; col. 4 lines 21-28; col. 6 lines 21-28).
Regarding claim 28, Forestell et al. discloses wherein the lower end of the first bag assembly 16 is free of any ports or tubes coupled thereto (Fig. 1).

Claims 6, 8-10,12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle (U.S. Patent Application Pub. No. 2003/0176267) in view of Goodwin et al. (U.S. Patent No. 9,073,650), as applied to claim 1 above, and further in view of Persidsky (U.S. Patent No. 4,322,298).
Regarding claim 6, modified Eberle does not disclose wherein the cavity of the insert has a lower end that inwardly tapers. 
Persidsky discloses wherein the cavity of the insert 20, 21 and/or 22 has a lower end that inwardly tapers (Fig. 6). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Eberle with the cavity of Persidsky for the purpose of enclosing a triangular bag as a separation chamber for fractionating blood (col. 4 lines 2-18).
Regarding claim 8, modified Eberle does not disclose wherein the rotor comprises a swinging-bucket rotor and the cavity is formed on a bucket of the swinging bucket rotor.
Persidsky discloses wherein the rotor comprises a swinging-bucket rotor and the cavity is formed on a bucket of the swinging bucket rotor (col. 3 lines 57-60). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Eberle with the swing-bucket rotor of Persidsky for the purpose of fractionating blood and harvesting platelets (col. 4 lines 2-18).
Regarding claim 9, modified Eberle does not disclose wherein the cavity of the rotor is elongated and has a lower end that inwardly tapers.
Persidsky discloses wherein the cavity 46 of the rotor is elongated and has a lower end that inwardly tapers (Fig. 32). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Eberle with the cavity of the rotor of Persidsky for the purpose of maximize platelet collection from blood (col. 11 line 14-56).
Regarding claim 10, modified Eberle does not disclose wherein the first bag assembly has an upper end with one or more tubes or ports coupled thereto and an opposing lower end, the lower end being more inwardly tapered than the upper end.
Persidsky discloses wherein the first bag assembly 1, 15, 23, and/or 12 has an upper end with one or more tubes or ports coupled thereto and an opposing lower end, the lower end being more inwardly tapered than the upper end (Fig. 1 and 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Eberle with the first bag assembly for the purpose of separation of blood platelets from a single donor or from multiple donors (col. 5 lines 32-35).
Regarding claim 12, modified Eberle does not disclose dispensing a liquid into the compartment of the first bag assembly after transferring the at least a portion of the liquid supernatant from the compartment; and mixing the liquid with the pellet to form a secondary suspension.
Persidsky discloses dispensing a liquid into the compartment of the first bag assembly 1 after transferring the at least a portion of the liquid supernatant from the compartment; and mixing the liquid with the pellet to form a secondary suspension (col. 10 lines 43-58). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Eberle with the forming of a secondary suspension taught by Persidsky for the purpose of reinfusion of the reconstituted blood into the donor (col. 10 lines 43-58).
Regarding claims 15 and 16, modified Eberle does not disclose forming a seal across the first bag assembly so as to separate the compartment that houses at least a portion of the supernatant and a lower compartment that houses the pellet, the upper compartment being sealed closed form the lower compartment; and transferring at least a portion of the supernatant in the upper compartment into a separate container; wherein the step of forming a seal comprises applying a clamp across the first bag assembly.
Persidsky discloses disclose forming a seal 37 across the first bag assembly 12 so as to separate the compartment that houses at least a portion of the supernatant and a lower compartment that houses the pellet, the upper compartment being sealed closed form the lower compartment; and transferring at least a portion of the supernatant in the upper compartment into a separate container; wherein the step of forming a seal comprises applying a clamp across the first bag assembly (col. 9 lines 37-41; col. 10 lines 32-58; Fig. 8). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Eberle with the seal and separation of the compartments as taught by Persidsky for the purpose of separating the PRP into PC and PPP (col. 10 lines 32-58).

Claims 8, 9, 35, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Forestell et al. (U.S. Patent No. 6,019,716) in view of Goodwin et al. (U.S. Patent No. 9,073,650) and Eberle (U.S. Patent Application Pub. No. 2003/0176267), as applied to claim 1 above, and further in view of Persidsky (U.S. Patent No. 4,322,298).
Regarding claim 8, modified Forestell et al. discloses the first cavity of the rotor is formed on a bucket of the swinging bucket rotor (Abstract; Fig. 1), but does not specifically disclose a swinging-bucket rotor.
Persidsky discloses wherein the rotor comprises a swinging-bucket rotor and the cavity is formed on a bucket of the swinging bucket rotor (col. 3 lines 57-60). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Forestell et al. with the swing-bucket rotor of Persidsky for the purpose of fractionating blood and harvesting platelets (col. 4 lines 2-18).
Regarding claim 9, modified Forestell et al. does not disclose wherein the cavity of the rotor is elongated and has a lower end that inwardly tapers.
Persidsky discloses wherein the cavity 46 of the rotor is elongated and has a lower end that inwardly tapers (Fig. 32). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Forestell et al. with the cavity of the rotor of Persidsky for the purpose of maximize platelet collection from blood (col. 11 line 14-56).
Regarding claim 35, modified Forestell et al. discloses a method for separating a biological suspension, the method comprising: dispensing a liquid suspension comprised of cells or microorganisms into a sterile compartment of a first bag assembly, the first bag assembly comprising a collapsible bag 16 comprised of one or more sheets of flexible film; and rotating the first bag assembly using a centrifuge so that the liquid suspension separates within the compartment into a pellet comprised of the cells or microorganisms and a liquid supernatant; and forming a seal across the first bag assembly so as to separate the compartment of the first bag assembly into an upper compartment that houses at least a portion of the liquid supernatant and a lower 8Serial No. 16/289,296compartment that houses the pellet, the upper compartment being sealed closed from the lower compartment by the seal. (Abstract; Fig. 1-3; col. 2 lines 21-47; col. 4 lines 11-21; col. 6 lines 11-45), but does not disclose removing the first bag assembly from within the cavity of the rotor of the centrifuge; and forming a seal across the first bag assembly after removing the first bag assembly from the cavity of the rotor.
Persidsky discloses forming a seal across the first bag assembly after removing the bag from the cavity of the rotor so as to separate the compartment of the bag assembly into an upper compartment that houses at least a portion of the liquid supernatant and a lower 8Serial No. 16/289,296compartment that houses the pellet, the upper compartment being sealed closed from the lower compartment by the seal (col. 10 lines 32-40). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Forestell et al. with the step of forming a seal after removing the bag assembly from the cavity of the rotor as taught by Persidsky for the purpose of keeping the components in the bag separated (col. 10 lines 32-40).
Regarding claim 36, modified Forestell et al. discloses wherein the step of forming a seal comprises applying a clamp across the first bag assembly (Abstract; Fig. 1-3; col. 2 lines 21-47; col. 4 lines 11-21; col. 6 lines 11-45).
Regarding claim 37, modified Forestell et al. does not disclose transferring at least a portion of the liquid supernatant from the compartment of the first bag assembly into a separate container through a sterile pathway while the pellet is retained within the compartment of the first bag assembly. 
Persidsky discloses transferring at least a portion of the liquid supernatant from the compartment of the first bag assembly into a separate container through a sterile pathway while the pellet is retained within the compartment of the first bag assembly (col. 10 lines 30-58; since the PRP is expressed into bag 12 for reinfusion into the donor, the pathways used must be sterile). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Forestell et al. with the transferring step of Persidsky for the purpose of additional centrifugation and then reinfusion into the donor (col. 10 lines 30-58).

Allowable Subject Matter
Claims 7, 13, 19-22 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-25, and 29-34 are allowable since they incorporate previously indicated allowable subject matter.

Response to Arguments
With the exception of the allowable claims as noted above, Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774